IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LARRY ALAN DAILY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-0494

OKALOOSA COUNTY BOARD
OF COUNTY
COMMISSIONERS, et al.,

      Appellee.

_____________________________/

Opinion filed October 8, 2014.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Larry Alan Daily, pro se, Appellant.

Donovan A. Roper and George B. Belohlavek of Roper & Roper, P.A., Apopka,
for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.